 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Mason and Dixon Lines, Inc. and Harold Baer.Case 8-CA-10457July 20, 1978DECISION AND ORDERBY MEMBERS JENKINS. MURPIY. ANI) TRUESDAIEOn March 7, 1978, Administrative Law Judge Rus-sell M. King, Jr., issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, the Charging Party filedcross-exceptions and a brief in support thereof andotherwise in support of the Administrative LawJudge's Decision, and the General Counsel filed abrief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings.' andconclusions 2 of the Administrative Law Judge andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, The Mason and DixonLines, Inc., Cleveland, Ohio, its officers, agents, suc-cessors, and assigns, shall take the action set forth inthe said recommended Order.I Respondent has excepted to certain credibility findings made b) theAdministrative Law Judge. It is the Board's established policy not to oser-rule an administrative law judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Dry Wall Products. Inc.. 91NLRB 544 (1950). enfd. 188 F.2d 362 (CA. 3, 1951). VWe have carefullyexamined the record and find no basis for reversing his findings.2 We agree with the Administrative Law Judge that the arbitration hear-ing at issue herein did not meet the standards set forth In Spielberg Manulac-ruring Company, 112 NLRB 1080 (1955), and therefore find it unnecessaryto rely on his discussion of Electronic Reproduction Service Corporation. etal.. 213 NLRB 758 (1974) (then Member Fanning and Member Jenkinsconcurring in part, dissenting in part). Members Jenkins and Murphy wouldnot, in any event, rely on Electronic Reproduction Service Corp., inasmuch asthey do not subscribe to its principle that deferral is essential where anarbitrator could have decided an issue even if "it was not in fact presentedfor determination."DECISIONSIATFEMENT OF THE CASERuSsE.LL M KING. JR. Administrative Law Judge: Thiscase ' was heard by me in Cleveland, Ohio, on March 1and 2, 1977, upon a charge filed by the individual, HaroldBaer (the Charging Party) on September 27, 1976,2 andfurther upon a complaint issued on November II by theRegional Director for Region 8 of the National Labor Re-lations Board (the Board) alleging certain violations ofthe National Labor Relations Act (the Act). The com-plaint, in the main, alleges that the Respondent improperlydischarged Baer on September 22 because he filed some 13grievances from January through September involving pro-posed employee work changes or employees engaging inwork outside their job classifications. The Company, TheMason and Dixon Lines, Inc., (the Respondent), defends thedischarge on two grounds. First, on the merits, the Respon-dent alleges that Baer was discharged for excessive garnish-ments, under an applicable provision of the contract enteredinto by the Respondent and the International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, Local No. 407 (the Union or Local 407). Second,the Respondent argues that the complaint should fall becausethe discharge controversy has been resolved under theBoard's "deferral" doctrine 3 by virtue of utilization of theUnion contract's grievance procedures, which had earlierupheld the discharge. The General Counsel of the Boardargues against deferral, urging, among other things, that thegrievance proceedings upholding Baer's discharge were notimpartial and failed to meet the required standards of fairnessand regularity.Upon the entire record, including my observation of thedemeanor of the witnesses,4and after due consideration ofthe briefs filed by the General Counsel, the Respondent,and the individual Charging Party, I make the following:During the testimony of one James Horta, a business agent for theInternational Brotherhood of Teamsters. Chauffeurs. Warehousemen andHelpers of America. Local 407, Joseph E. Dorsten, Esq.. Parks and Logoth-etis. I I I West First Street. Suite 1100. Dayton. Ohio 45402. appeared. Heindicated that he represented Horta and Local 407, and requested that he beallowed to enter an appearance for both Horta and the Union (which isunder contract with Respondentl. Although neither Horta nor Local 407was a formal part) to the case, this permission was ultimately granted byme, and is the subject of further comment later in this Decision. On thefollowing da). March 2. 1977, Mr, Dorsten was replaced by Bruce E. Pence,Esq.. of the same firm. Their names do not appear listed with other counselimmediately under the heading because their clients do not appear as par-lies to the case in the heading.All dates hereafter are in 1976 unless otherwise indicated.Spielberg Manufacruring (Compunm, 112 NLRB 1080 11955). and otherrelated cases.4 The facts found herein are based on the record as a whole and upon myobservation of the witnesses. The credibility resolutions herein have beenderived from a review of the entire testimonial record and exhibits with dueregard for the logic of the probabilits. the demeanor of the witnesses, andthe teaching of N.L.R.B. .it'aulon Manufactuuring Compatn & LoganvillePuants Co.. 369 U.S. 404, 408 (1962). As to those witnesses testifying incontradiction to the findings herein. their testimony has been discredited.either as having been in conflict with the testimony of credible witnesses, orbecause it was in and of itself incredible and unworthy of belief. All testi-mony has been reviewed and weighted in light of the entire record.237 NLRB No. 26 MASON AND DIXON LINES, INC.FINDINGS OF FACT1. JURISDICTIONThe Respondent is now, and has been at all times mate-rial herein, a Tennessee corporation with its principal of-fice located in Kingsport, Tennessee, and with terminalslocated in various States of the United States. The Respon-dent operates a terminal at 3800 Valley Road, Cleveland,Ohio, the sole facility involved in this proceeding, where itis engaged in the interstate truck transportation of goodsand materials. Annually, in the course and conduct of itsbusiness operations, the Respondent derives gross revenuesin excess of $50,000 from the interstate truck transporta-tion of goods and materials from the State of Ohio directlyto points located outside the State of Ohio. Accordingly, Ifind, as admitted, that at all times material herein the Re-spondent is an employer engaged in commerce within themeaning of Section 2(6) and 17) of the Act.I further find, as admitted, that Local 407 is a labororganization within the meaning of Section 2(5) of the Act.II THE ALLEGED UNFAIR LABOR PRACTIC EA. BackgroundEmployee-driver Baer was discharged on September 22.He had worked for the Respondent since March 8, 1973;and his employment history was apparently usual and nor-mal until early 1976, when Terminal Manager WalterSchnellenberger proposed certain operational changeswhich, if implemented, would have enabled "dockmen"and drivers to do both jobs. Baer quickly became the em-ployees' leader against the changes and had their full sup-port. These changes needed union support and approval,which ultimately was never obtained. Baer concluded how-ever that Schnellenberger was attempting to effectuate thechanges in a subtle way by consenting to, and possiblysupporting, overlapping duties and changing job descrip-tions or working hours in new bid postings for job vacan-cies as they became available. Thus, throughout 1976 untilhe was discharged on September 22, Baer filed some 13grievances, some of which were upheld and some denied.During this period Baer was also a member of an organiza-tion known as Teamsters for a Democratic Union, (TDU),a national organization frequently critical of the Teamstersleadership, whose members and supporters were labeled bymost other Teamsters (and its leadership) as "dissident."As the year went on, Baer apparently began to feel that theopposition of Local 407 to Schnellenberger's proposedchanges was insufficient; his activities on behalf of and insupport of TDU increased, including articles in TDU newspublications and attendance at the TDU national conven-tion at Kent State University on September 18. One sucharticle authored by Baer in early September critized theUnion's removal of Union Steward Chrzczonowski in July.Many of Baer's grievances had been initially filed with andgone through Chrzczonowski, who had been appointedsteward 3 years earlier as the result of an informal employ-ee election.Also during this period (January-September 1976) some15 garnishments (by 3 different creditors) had been filedagainst Baer's wages, 2 of which were filed September I.The union contract provided for discretionary discharge in"extreme cases" involving employee garnishments. The Re-spondent urges that Baer's garnishment situation onlyprompted his discharge, which was later upheld on Sep-tember 29 by the Joint Local Committee, after a recordedhearing, and as established in the contract's grievance pro-cedure provisions. The Committee was comprised of threeunion members and three employer members, and Termi-nal Manager Schnellenberger himself "represented" theRespondent at the hearing. Baer was "represented" byUnion Business Agent Horta, who had earlier and success-fully recommended removal of Union Steward Chrzczo-nowski. The three union members were Local 407 officersor officials. Baer and the General Counsel argue that theCommittee was prejudiced against him and urge that theresults should not be binding in this case.B. The Testimony and EvidenceFrom January 29, 1972, to October 1976. the Respon-dent's terminal manager in Cleveland was Walter Schnel-lenberger. Schnellenberger is presently an "agent" of theRespondent in the Special Commodities Division, sta-tioned in Clarksville, Indiana. It was Schnellenberger whoactually discharged Baer on September 22. Baer had been acity driver since the inception of his employment with theRespondent in 1973.Schnellenberger testified that in early 1976 he not onlyproposed but "attempted" to classify the Cleveland termi-nal as a "combination practice terminal." At that time, theCleveland terminal was a "split" terminal wherein the jobsand duties of both drivers and dockmen were separate andapart, and never shared. Under Schnellenberger's proposal,both drivers and dockmen could and would do both jobs,interchangeably. Schnellenberger informed the employeesof his proposal at a meeting in February. This meeting wasrequested by a number of the employees, but Schnellenber-ger indicated that there was a 'possibility" that Baer askedhim to meet with the employees. The primary concern ofthe employees was job security under the proposed "com-bination" arrangement. This concern was not only ex-pressed by the employees at the February meeting but wasalso the subject of a petition signed by all of the employees,including Baer, whose signature was the first. According toSchnellenberger, his reply to the employees was simply thatthe question of job security was up to the "relief commit-tee," composed of one employer representative and oneunion representative, which dealt with such managementrequests pursuant to the existing contract. Schnellenbergeralso sent a copy of the employees' petition to the Respon-dent's main office in Kingsport, Tennessee, and, accordingto Schnellenberger, he submitted the proposal and requestfor the change to the relief committee but has never re-ceived a reply; to date the Cleveland terminal remains a"split" terminal, as in the past.According to Schnellenberger, Baer filed more griev-ances than any other employee in 1976; Schnellenbergerfurther conceded that Baer's grievances "bothered" himand that sometime during the year he talked to Baer about DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis grievances and indicated that he "had heard the Unionwas somewhat unhappy with a number of grievances thatwere being filed." 5 Schnellenberger indicated Baer did pre-vail in some of the grievances, including one involving out-side mechanics performing the work of dockmen and driv-ers in delivering trucks back to the Respondent's terminalafter repair work had been completed. Schnellenbergeralso testified that on September 20 Baer filed a grievancewhich he considered to be "knit picking" and which admit-tedly "bothered" him. According to Schnellenberger, thisgrievance was discussed on September 20 in a meeting inhis office attended by Union Business Agent James Horta,Baer, and himself. The grievance itself involved Baer'scomplaint that a supervisor was engaging in unit work. Ac-cording to Schnellenberger, Baer was having problemsclosing a truck door, and Baer himself requested the aid ofthe supervisor to close the door.6Schnellenberger also related an additional incident thatoccurred with Baer on September 20.7This incident in-volved a job bid which had been posted and which appar-ently affected Baer's working hours. Upon posting, the jobhad apparently been given a later starting time than it pre-viously had, which would have caused inconvenience toBaer. According to Schnellenberger, Baer came to him and"raisetd] his voice" at him, complaining about the fact thatthe job, in the bid, had been given a later starting time.Although Schnellenberger described the incident as a "spurof the moment thing," he conceded that in his opinion Baerwas "bothered" over the change.Schnellenberger testified that during the morning of Sep-tember 22 he decided to discharge Baer because of thenumber of garnishments that had been filed against hissalary.sIn September Schnellenberger sent two certifiedletters to Baer regarding garnishments. The first letter wasdated September 3, informed Baer of a garnishment re-ceived by the Respondent on September 1, and went on towarn Baer "that future garnishment against your wageswill be handled in accordance with Artical 35 of the UnionContract and a hearing will be called with you and theLocal Union."9 On September 10 Schnellenberger again'The record reflects that prior to Baer's discharge, and throughout theyear, approximately 15 grievances were filed by employees, 13 of whichwere filed by Baer. A list of Baer's 13 grievances wsas admitted into evi-dence, and, upon examining the list, Schnellenherger testified that it wasaccurate.a The list of Baer's grievances admitted into evidence reflects the disposi-tion of this grievance as "claim denied."Schnellenberger was uncertain as to when on September 20 this incidentoccurred but indicated that it was "probahly after" the meeting regardingthe grievance.8The record and evidence in this case reflect that at least 17 garnishmentswere filed against Baer's salary during the years 1975 and 1976. Two werefiled in 1975, one in July, and one in October, both involving the samecreditor. The balance (15) was filed periodically through each month in1976 and involved 3 separate creditors (I of which was the creditor who hadfiled the 2 garnishments in 1975). The garnishments ranged from approsi-mately $200 to almost $800 and approximately 50 percent of the garnish-ments were honored by the Resptndent.The union contract referred to in the letter is that represented by theNational Master Freight Agreement. That 3-year contract expired onMarch 31. 1976, and art. 35 of the expired agreement deals with garnish-ments. The new 3-year agreement, commencing on April 1,. 1976. containsvirtually the same clause in art. 34. Schnellenberger's use of the term "Arti-cle 35" refers actually to art. 34 in the new contract. The discrepancy iswrote to Baer, informing him that the Respondent had re-ceived an additional garnishment on September 8. Thissecond letter also cited the garnishment provision of thecontract, made reference to the first warning letter of Sep-tember 3, and listed 13 of the 15 specific garnishments filedduring 1976. The second letter also contained a warning toBaer of disciplinary action, including discharge." Schnel-lenberger indicated that he had also talked to Baer aboutthe garnishments on September 3, and on two prior occa-sions including once in early 1976. He did not recall whenthe remaining conversation took place. Sometime after thesecond warning letter of September 10, Schnellenberger re-quested a "meeting" with Baer and Union Business AgentHorta concerning Baer's garnishment situation and his dis-charge. Although Schnellenberger does not rememberwhether he made the arrangements for the meeting beforeor after the September 20 grievance meeting, he definitelyindicated that his decision to discharge Baer was made themorning of September 22, and before the "meeting" of thatdate." The discharge "meeting" on September 22 was at-tended not only by Baer and Schnellenberger, but also byUnion Business Agent Horta and another individual by thename of "Merriman.' ]2 The meeting was apparently veryshort and to the point, and Schnellenberger merely dis-charged Baer and tendered Baer his final salary check,which had been drafted before the meeting started. As towhy Schnellenberger had not taken action against Baerearlier in the year, Schnellenberger testified that he had notrealized that any disciplinary action could be taken in suchcases until he had recently found out from the Respon-dent's payroll department that such action was providedfor in the contractlinsignificant as both provisions are virtually the same. The essential lan-guage of the garnishment article is as follows:In the event of notice to an Employer of a garnishment or impendinggarnishment. the Employer may take disciplinary action if the employ-ee fails to satisfy such garnishment within a seventy-two-(72) hour pe-riod (limited to, working days) after notice to the employee. However.the Employer may not discharge any employee by reason of the factthat his earnings have been subject to garnishment for any one indebt-edness. If the Employer is notified of three garnishments irrespective ofwhether satisfied by the employee within the seventy-two hour period.the employee may be subject to discipline, including discharge in ex-treme cases. However, if the Employer has an established practice ofdiscipline or discharge with a fewer number of garnishments or im-pending garnishments if the employee fails to adjust the matter withinthe seventy-two (72) hour period. such past practice shall be applicablein those cases."i Regarding the warning, the letter specifically stated as follows:We cannot continue to act as a collection agency for you and suggestthat you get your personal business matters resolved. Any subsequentgarnishments will result in a hearing for disciplinary action includingdischarge.Schnellenberger testified that he arranged for the "meeting" to discussnlot only the garnishments but also Baer's discharge. Schnellenberger pre-sumbaly intended to convey here that in arranging the meeting, he wasconsidering Baer's discharge but had not yet come to any definite conclu-sion.12 This "meeting" apparently constituted the first step in the contract'sgrievance procedure. Art. 45. sec 1, of the contract provides that "Disputesshall first be taken up between the Employer and the Local Union in-volved." Failing adjustment by these parties. the dispute then may be takento the Joint l ocal Area Committee and, if settled there (as later in Baer'scase by denial). "no appeal may be taken ...."i' Ilhe Respondent's director of personnel, Doyle Burdine, from Kings-port, Tennessee, testified that when garnishments were served on and re-8 MASON AND DIXON LINES. INC.Employee Lincoln Williams was a forklift operator andhad been employed by Respondent since June 2, 1958. Ac-cording to Williams, the employees learned of TerminalManager Schnellenberger's proposed operation changesthrough Union Steward Marion Chrzczonousski at a unionmeeting, set up or called by Baer and another employee todiscuss the situation. Williams also testified that Baerdrafted the petition against the change and that both heand Baer solicited signatures to the petition. Williams fur-ther indicated that copies of the petition were sent to "Con-gressmen and Senators." and that a copy of the petitionwas also forwarded to the Respondent's main office inKingsport, Tennessee, together with a long letter whichBaer also drafted.t4Williams indicated that Baer openlycampaigned against the change and that the employeeswere concerned over the loss of jobs. According to Wil-liams some of the "dockmen" had been with the Respon-dent 18 or 20 years. could not qualify as drivers, and thuswould lose their jobs if Schnellenberger's proposed changeswere adopted." Williams also testified that he filed griev-ances "two or three times" and "one maybe" in 1976. Heexplained that each time he filed a grievance TerminalManager Schnellenberger had "a very discouraging look"and that Schnellenberger "didn't like grievances beingfiled." Williams confirmed that Baer filed more grievancesthan any other employee. Williams was also present onSeptember 20, when Baer filed "a couple of grievances"and, according to Williams, he observed Schnellenberger"get angry and he had a discouraged look on his faceMarion Chrzczonowski was a city truckdriver for theRespondent and had been so for 20 years.'iHe had beenthe union steward at the Cleveland terminal for 3 years.ending in July. According to Chrzczonowski. he and Baerorganized the employee meeting in early 1976. and wereboth not only present, but were instrumental in gettingTerminal Manager Schnellenberger to come and explainhis new proposal. Chrzczonowski testified that at the meet-ing most of the employees, especially the dockmen. voiceddisapproval of the plan to Schnellenberger. Chrzczonowskialso signed the petition against the change, and he indi-cated that all the other employees, both dockmen and driv-ers, also signed the petition. Chrzczonowski was also pres-ent at the "relief committee" meeting, prior to which hehad personally given Schnellenberger a copy of the signedpetition. Included in attendance at the relief committeeceived by local terminals. they were forwarded to the Respondent's mainoffice in Kingsport where they were processed and either paid or returneddirectly to the appropriate court with a reason for nrnpayment The Re-spondent's payroll is apparently also made up in Kingsport Burdine furtherindicated that he himself never spoke to Schnellenberger about Baer's gar-nishments and had no knowledge of any disciplinary action that had everbeen taken against Baer.14 The letter was dated August 31; a copy was admitted into esidence.15 As indicated earlier, Lincoln Williams was a forklift operator. but Iconclude from the record this category of employee would also be includedin the general category of "dockmen."iThe Respondent apparently purchased the Cleveland area businessfrom a company known as "Yankee" approximately 8 years ago. At thattime, there was no Cleveland terminal. Chrzczonowski apparentl? workedfor the original company in another location for mans years prior to thetakeover by the Respondentmeeting were Union Business Agent Horta. Schnellenber-ger., and James K. Skaggs. the Respondent's vice presidentin charge of labor relations from Kingsport, Tennessee.Chrzczonol(ski testified that at the relief committee meet-ing he indicated that the employees did not want a "combi-nation barn" and Vwere thus against Schnellenberger's pro-posed change.Chrzczonowski indicated that Baer filed "quite a few"grievances regarding one class of employee doing the workof another class. Chrzczonowski related that he himselfhad filed grievances, including some in 1976. and thatSchnellenberger would be unhappy on occasions whengrievances were filed: he would respond by indicating thatif the grievances continued, the Respondent would movethe terminal out of Cleveland. According to Chrzczonow-ski, while he was steward he and Schnellenberger hadproblems in that he "couldn't get [Schnellenberger] to lookat the contract" and that they argued frequently, necessi-tating the presence of Union Business Agent Horta some-times two or three times a week.James florta was the business representative for Local407 in 1976 and serviced the Respondent's Cleveland ter-minal. The Teamsters for a Democratic Union (TDU) wasan organization of Teamster members which generallycriticized certain Teamster activities. TDU published twonewspapers or newsletters entitled "Convoy" and "SpeakOut." Horta identified a copy of "Speak Out" of Septem-ber 1976 with a front-page article written by Baer entitled"Mason Dixon Steward's Job Stolen, Twenty-Five MenLose Right To Vote." Horta indicated that he was familiarwith the publication and that he "scanned" the article.Horta initially indicated that he knew Baer participated inTDU activities. but later denied he knew of such activities:he also indicated that he did not note the author of theTDU "Speak Out" article and that he did not actually"read" the article. Horta testified that he actually "re-moved" Chrzczonowski as union steward in June or July,after he had recommended the removal to, and obtainedapproval from, the executive board of Local 407. Horta'stestimonial reason for recommending removal of Chrzczo-nowski was "personal," involving statements that Chrzczo-nowski had allegedlI made about him and the president ofLocal 407 (one Tanski) to another person or third party.Tanski, as president of Local 407, was also a member ofthe executive board of Local 407, which approved the re-moval. Horta indicated that the employees at the Respon-dent's Cleveland terminal questioned him regardingChrzczonowski's removal and further circulated a signedpetition objecting to the removal, which they later sent tothe executive board.On September 18, TDU conducted a "convention" atKent State University." Horta testified that he was presentat the convention on September 18 but carried on "no ac-tivities." 8 Horta initially conceded that the Teamsters is, Although the record is somewhat unclear. it appears that this was anational coinentlon Whether the convention lasted more than I day is notIndlcatled in the recordIN At this point in Horta', testinmony Attorney Joseph E. Dorsten, ap-peared atl the proceedings and indicated that he represented both Horta andLoxcal 407 anld objected ti the suhject mailer of the questions which werebeing asked lof liorli, stating that "the Union may as a result of somethingContinued DECISIONS OF NATIONAL LABOR RELATIONS BOARD"generally opposed" to TDU but then he indicated that hecould not speak for the Teamsters." When asked about hisown personal feelings and as to whether he favored theexistence of TDU, Horta replied, "I cannot answer thequestion."On September 26, there was a meeting of Local 407 at itsmeeting hall, attended by Horta. When asked if there wasan anti-TDU demonstration at this meeting, Horta replied,not "... in his way of thinking ...." Horta personallydenied any participation in any actions reflecting opposi-tion to TDU at this meeting, although he did indicate therewere anti-TDU posters and literature displayed at themeeting. Horta later conceded that at times, he passed outanti-TDU handbills.20Horta was present at the meeting onSeptember 22 in Terminal Manager Schnellenberger's of-fice, when Baer was actually discharged. Horta was alsopresent and "represented" Baer before the Joint LocalCommittee which heard Baer's final discharge grievanceon September 29.21that comes out here ...could possibly be in jeopardy." Mr. Dorsten fur-ther indicated a desire to enter a formal appearance on behalf of Horta andLocal 407. Counsel for the General Counsel and the Respondent's counseldid not object. Counsel for Baer. Mr. Saltzman, did object. and althoughneither Horta nor Local 407 were formal parties to the case. I ultimatelyoverruled Mr. Saltzman's objection and allowed Mr. Dorsten's appearanceto be entered. Mr. Dorsten remained and participated throughout the day,March I, 1977. The following day, Mr. Dorsten was replaced by AttorneyBruce E. Pence; both Mr. Dorsten and Mr. Pence were members of thesame law firm of Parks and Logothetis, I I I West First Street, Suite 1100.Dayton, Ohio 45402. Further regarding Horta's testimony on March I.1977. both Mr. Dorsten and the Respondent's counsel, Mr. Bradford. ob-jected to questions regarding who requested Horta to attend the TDU con-vention on September 18. In argument over this objection (out of the pres-ence of the witness Horta), counsel for the General Counsel proffered that.if allowed to answer, Horta would indicate the request came from one of thethree union representatives on the panel (Joint Local Committee) whichheard Baer's discharge grievance on September 29. 1 ultimately overruledthe objections of Mr. Dorsten and Mr. Bradford to the extent that I allowedthe question as to whether one of the three union representatives had in factrequested Horta to attend the TDU convention. Horta's reply was that nonemade the request; Horta later testified that his attendance had been request-ed by "many ..retired members .. ." of Local 407. Horta conceded thatthere were "individuals" opposed to TDU who were sent to and present atthe TDU convention on September 18, and that some of these individualscarried signs or posters containing such language as "TDU is socialists lies."Horta also testified that he approved of these posters, although he himselfdid not actually carry one. Two pictures of a crowd or group were admittedinto evidence depicting activities at the convention. Some individuals ap-pearing in each picture carried such posters. and Horta identified himself asbeing among the crowd depicted in each picture.19 A large announcement or advertisement, sponsored by the Ohio Con-ference of Teamsters, Teamsters Joint Council 41. and published in the July5 issue of the Cleveland Plain Dealer newspaper, was admitted into evi-dence. The advertisement was anti-TDU, indicating that TDU was com-posed of a "handful of dissident union busters." Joint Council 41 is the OhioState representative body of all locals, and Local 407 was a member of JointCouncil 41. According to the Teamsters constitution, the local's seven-mem-her executive board were also delegates to Joint Council 41; and, in fact.several of Local 407's executive board members were also members of theexecutive board of Joint Council 41 itself. A Mr. Kinney and Mr Tanski, asmembers of Local 407's executive board, were thus delegates from Local407 to Joint Council 41. These two individuals comprised two of the threeunion representatives on the Joint Local Committee who heard and dis-posed of (unfavorably) Baer's discharge grievance. Horta was also asked ifhe knew the position or feeling of Joint Council 41 regarding TDU, and hisretly was, "I cannot speak for them ...I do not know."Such a handbill was admitted into evidence, and it was headed "Team-sters are for real, TDU is socialists lies." Horta also conceded that suppliesof this handbill were also kept at the Local 407 offices.Ann Mackie was employed by United Parcel Service butwas also a member of Local 407.22 She was also a memberof the National Steering Committee for TDU, had writtenarticles for TDU newspapers, and had attended the TDUconvention at Kent State on September 18. During theconvention, she had taken photographs and identified aphotograph (admitted herein) as that of a "demonstra-tion," organized by Local 407 officials. She further identi-fied Horta as being in the photograph. Mackie testifiedthat Baer was also at the convention, and that she person-ally saw seven Teamsters officials or officers of Local 407marching in a group in front of the student union building,some of whom were carrying signs or passing out anti-TDU leaflets.23Mackie further indicated that several of theofficers or officials of Local 407 were using a "bullhorn,"making announcements to the crowd.Mackie related that she and Baer attended the Septem-ber 26 Local 407 meeting together and that upon her ar-rival, individuals were passing out anti-TDU leaflets; thatthere was a group of approximately 20 individuals "picket-ing" with the same signs that she had seen some unionofficials carrying at the Kent State convention. Accordingto Mackie, most of the Local 407 officers were present atthe September 26 meeting, and all of the officers sat on thestage where some of the anti-TDU signs had also beenplaced. Mackie further testified that at a previous Local407 meeting in May, she attempted to speak "as a memberof TDU," but that Business Agent Horta"removed [her]from the microphone, physically from the floor ...[plushed her out of the way of the mike and grabbed themicrophone ... ."Kenneth Paff was employed by another trucking firm inCleveland but was a member of both the International:l The National Master Freight Agreement and the Central States AreaLtocal Cartage Supplemental Agreement were admitted into evidence. TheSupplemental Agreement provides for the formation of the Joint Local(Area) Committee, composed of no less than three employer-members andthree union members. The September 22 meeting in Terminal ManagerSchnellenberger's office was apparently considered the initial (or first step)in the disposition of Baer's discharge grievance on the "Company" or "lo-cal" level; it actually ended in a "deadlock." The grievance machinery con-tained in the National and Supplemental Agreements provided that. in caseof a deadlock, the grievance would move on to the next higher level in thegrievance procedure. If there was no deadlock, and thus disposition, thenthere was no appeal. From the company level, the next step was before theJoint Local Committee, or the "local panel" as it has been occasionallyreferred to herein. Baer's hearing before the Joint Local Committee on Sep-tember 29 was transcribed, and a transcript of those proceedings was admit-ted into evidence. While Horta "represented" Baer before the Joint LocalCommittee and, as earlier indicated, Terminal Manager Schnellenberger"represented" the Respondent, union officials Kinney and Tanski wereunion representatives (members) on the committee. The committee, afterhearing the evidence, voted in "executive session." Although the transcriptdoes not reflect the actual vote, it is apparent that there was no deadlock.and the results were simply that the discharge was upheld (or Baer's "claimdenied").22 According to Mackie, Local 407 had approximately 3.000 members.;3 The officers or officials that Mackie identified as being present at theSeptember 18 convention included Messrs. Lee (secretary-treasurer of Local407): Fusile (business agent and also the third union member of the JointLocal Committee which upheld Baer's discharge); Presser (head of JointCouncil 41): and Majewski. Cassidy. Moody, and Chechovich (all of whichMackie identified as being either business agents or members of the execu-tive board of Local 407). The leaflet which Mackie indicated was beingpassed out was the same leaflet which was kept at Local 407's offices andwhich Mackie also testified she saw later at a Local 407 meeting on Septem-ber 26.10 MASON AND DIXON LINES, INC.Steering Committee and the Steering Committee of theCleveland Area Chapter of TDU. He was also present atthe September 18 TDU convention and observed the"demonstration ...in the plaza near where the meetingwas," which included a group of "a couple hundred peo-ple" including "officials" of Local 407. Paff was familiarwith Baer's front-page article in the September issue of theTDU newspaper "Speak Out" and indicated that the arti-cle came out in early September, approximately 2 weeksbefore the TDU convention. Paff also testified that Local407 officials had limited the right of TDU supporters tospeak at union meetings on "a number of occasions," in-cluding a meeting on February 22, where the distributionof TDU literature was prevented and people were"pushed" and "knocked ... around," resulting in the hos-pitalization of one TDU member.24Harold Baer commenced employment with the Respon-dent on March 8, 1973, and was a city driver. Prior to 1976,Baer indicated that he had filed no grievances but began tofile grievances in early 1976 when he found out aboutSchnellenberger's proposed operation changes. Baer feltthe changes would result in the loss of jobs, and he indi-cated that all the other employees were also against thechanges. Baer alleged that Schnellenberger had frequentlyand unofficially instituted operation changes by "havingmen do things out of their classification." Baer's responsewas to file additional grievances during the approximately9 months prior to his discharge on September 22. Baertestified that upon learning of the proposed changes bySchnellenberger, that he and (then) Union StewardChrzczonowski, along with one or two other employees.approached Schnellenberger and asked him to have ameeting and explain his intentions regarding the changes toall the employees. Schnellenberger agreed, and the meetingwas held on a Saturday in early February or March. Baerindicated that approximately 17 out of the total of 25 em-ployees attended the meeting, during which the employeesasked questions and voiced their opposition to the pro-posed changes. Soon after the meeting, Baer drafted thepetition against the changes and after all the employeeshad signed the petition, he gave it to Union StewardChrzczonowski. Baer also testified that in August, hesensed that Schnellenberger and the Respondent still in-tended to make the proposed changes: he thus mailed acopy of the petition with a covering letter to the Respon-dent's main (home) office in Kingsport, Tennessee.Baer conceded that near the end of his employment he"was filing quite a few grievances"; on September 20, hefiled two grievances, one of which involved a supervisor24' The events of February 22 eventually led to a suit in the United StatesDistrict Court. Northern District of Ohio. Eastern Division (Clvil ActionNo. C-76-194), for a preliminary injunction seeking to enjoin Thomas (Ed-die) Lee and an "unnamed individual" from interfering with the rights offree expression of TDU members protected by Title I of the Labor-Manage-ment Reporting and Disclosure Act of 1959. 29 U.S.C. Secs. 411 (a)( I ) and(2). One of the two plaintiffs was Paff. The court found (and declared) in itsOrder of March 24. 1976, that Lee (secretary-treasurer of Local 407). "act-ing under color of his union office," was guilty of interfering with theplaintiff's rights, in violation of the Labor-Management Reporting and Dis-closure Act of 1959. but failed to issue the requested injunction after consid-enng the record, further indicating a "reluctance to insert itself into ormanage the internal affairs of the union."who had assisted him in closing a broken overhead dooron a trailer. Baer also testified about two grievances he hadfiled earlier, on August 9, with Schnellenberger, relatingthat initially Schnellenberger's face "got red and he lookedlike he was ready to blow up." According to Baer, Schnel-lenberger then went into his office but reappeared andcalled Baer over, stating " ... you are going to get your-self into a lot of trouble ...if you keep filing all of thesegrievances; Kingsport don't like it." 25 A further incidentoccurred on September 20. between Baer and Schnellen-berger, immediately prior to the two grievances which hefiled that day. Upon examining a posted bid list, Baer dis-covered that a dockman's job had been listed with a laterstarting time, which would ultimately have required Baerto work I-I/2 hours longer on Fridays. Baer indicated thathe immediately complained to Schnellenberger about thischange and that the two "exchanged words," after whichSchnellenberger started to walk away. Baer then "called[Schnellenberger] back and ...presented him with 2grievances." Baer further related that Schnellenberger atfirst refused to take the two grievances, after which Baer"threw them into the window," telling Schnellenberger hewould have to take the grievances. Schnellenberger thenapparently took the grievances, left, and returned to hisoffice. Baer testified that later on that day (September 20)he learned from newly appointed Union Steward GaryMerriman that there was going to be a "hearing" regardinghim in 2 days (on September 22). On September 22, Baercame to work at 3:15 p.m. and found Business Agent Hor-ta waiting for him. The "hearing" then was conducted inSchnellenberger's office. Present were Baer, Schnellenber-ger, Union Steward Merriman, and Horta. According toBaer. the two grievances that he had filed on September 20were first discussed, and then Baer's garnishments werereviewed and discussed. Schnellenberger indicated that hefelt Baer's case was "extreme." 26 whereupon Schnellenber-ger discharged Baer and tendered his final check (whichwas already drafted). Baer further related that his replace-ment was already present at the terminal when he was dis-charged.2Baer testified that immediately before the "hear-ing" (in Schnellenberger's office) he did ask Horta if hehad seen his September article in the TDU newspaperSpeak Out, and Horta said that he had; whereupon, Hortathen asked him if he wanted someone else to "represent"him, to which Baer replied that he "didn't think it would benecessary because the outcome would be the same." 28Baer's discharge then went to the Joint Local Committeewhere a hearing was held on September 29. Baer testifiedthat Horta offered "very little" testimony or evidence onhis behalf, and that at the beginning, Horta said to him2' This Incident, aside from Baer's actual discharge. is alleged in the com-plaint herein as a separate liolation of Sec. 8(aK I) of the Act.26 As previously indicated, the contract provided that in such garnishmentcases. "the employee may be subject to discipline including discharge inextreme cases."2 Edgar Titterington. who replaced Schnellenberger as terminal manageron October I. testified that no replacement had been on hand and that noperson had been hired to replace Baer to this date. Titterington furtherexplained that since Baer's discharge. he has occasionally used "casualhel" to cover Baer's route.Horta testimonially denied this consersation. and denied that he evertalked to Baer about any article that Baer authored for any of the TDUpublications.Il DECISIONS OF NATIONAL LABOR RELATIONS BOARD". ..you are more familiar with your own case ...whydon't you put up your own defense?" Baer indicated thatduring the hearing he did not mention the grievanceswhich he had filed throughout the year because the "panelthat was judging [him] was the union officials which [he]had spoken against and ridiculed .[and he] was a dissi-dent ...because of [his] activities with TDU, and [he]knew that the officials knew it, and [he] knew that if [he]raised any questions in the Union at that time, it wouldhave jeopardized [his] hearing." 29Baer testified that the only times Schnellenberger talkedto him regarding his garnishments prior to August was "atthe beginning of the year" and upon the Respondent's re-ceipt of his first garnishment. According to Baer, Schnel-lenberger said nothing at that time relative to disciplineand that he (Baer) further explained to Schnellenbergerthat the subject of the (first) garnishment was an old andcontested debt. Baer acknowledged receipt of the letter ofSeptember 10 listing his garnishments and warning him ofpossible disciplinary action, but denied ever receiving orseeing the Respondent's letter to him dated September 3.30Baer testified that he protested Union StewardChrzczonowski's removal by drafting a petition and ob-taining signatures on the petition. This petition was subse-quently submitted to the executive board of Local 407. Ac-cording to Baer, Chrzczonowski had obtained the job ofunion steward several years earlier by appointment but af-ter winning an election among the employees for the posi-tion."C. Evaluation of Law and Evidence and Initial ConclusionsI. The Spielberg deferral issueIn the Spielberg case, supra, an arbitration panel of threemembers, by a majority vote, upheld the Employer's refus-al to reinstate four discharged strikers. The Board, withoutdiscussing the merits of the discharges, dismissed the com-plaint; it indicated that the panel's decision or award wasnot "at odds" with the Act since all parties had agreed tobe bound by the decision, the proceedings appeared tohave been fair and regular, and the decision was not repug-29 The charge in this case was filed on September 27. 2 days prior to thehearing. Baer's reason for this was that he knew his chances were "veryslim" and that the panel was 'prejudiced against" him. James K. Skaggs, theRespondent's vice president in charge of labor relations from Kingsport.Tennessee, testified that he had participated in approximately 500 "gries-ance hearings" under the contract and had reviewed the transcript of Baer'shearing of September 29. and that in his opinion the "procedures" that wereused were "normal"30 This was the Respondent's initial letter to Baer regarding garnishmentsand was relatively short, merely informing Baer of the receipt of a garnish-ment on September I and advising him that future garnishments would behandled in accordance with art. 35 of the contract While denying everreceiving or seeing this letter, Baer did acknowledge testimonially that hesigned a postal "return receipt" for the letter. Baer also denied any knowl-edge of the language in art. 35 (art. 34 in the new contract commencing onApril 1, 1976) regarding garnishments prior to receipt of the September 10letter, which Baer indicated he received on September II3s Baer's article in the September issue of "'Speak Out" criticizedChrzczonowski's removal and the headline included the language "Twenty-Five Men Lose Right To Vote." The union steward apparently traditionallshad been chosen by popular vote of the employees,nant to the purposes and policies of the Act. The Boardwent on to recite that in such circumstances "the desirableobjective of encouraging the voluntary settlement of labordisputes will best be served by our recognition of thearbitrator's award." 32 Since Spielberg, the Board has heardand decided a number of cases in which it has deferred tothe arbitrator's award in some and refused such deferral inothers by finding the award or decision repugnant to theAct.33With the admirable and beneficial purposes of theBoard's Spielberg doctrine in mind, I find myself in thiscase constantly stepping a distance back and surveying thetotality of the evidence and circumstances as if lined up inrow in front of me but yet intermingled. I am not botheredby the fact that the arbitration procedure and circumstanc-es were not "letter perfect" here, nor do I condone Baer'sactivities or the conduct of his personal business affairs. Isimply but unquestionably do not feel the proceedingswere fair. I think the "deck was stacked" against Baer fromthe beginning.Baer had become a problem for both the Respondentand Local 407 because of his grievances, his opposition toUnion Steward Chrzczonowski's removal, and his TDUactivities. Baer was purportedly discharged under a con-tract provision which gave the Respondent sole discretionin "extreme" cases. The hearing of September 29 before theJoint Local Committee, I find lacked little (if any) resem-blance of traditional fairness and due process.34The term3" See also Internatiolnal larvesrter Company (Indianapolis Works), 138NL.RB 923 1962), where the Board in addition to the "repugnant" stan-dard, used the language "not palpably wrong."11 Most of these cases were ably cited and summarized in the briefs filedherein. and they have all been considered whether referred to herein byname or not. Most recently, and after the briefs were filed herein, the Boarddecided Douglat Aircraft Companv Component of McDonnell Douglas Corpo-ratiwn. 234 NLRB 578 (1978), wherein Board Member Penello filed a strongdissent to the Board's majority refusal to defer to an arbitrator's award.based in part upon the employee's failure or refusal to withdraw charges hehad filed with the Board. Thus, the issue has been a difficult one, not onlyfor the Board. but for the courts. The Board's decision to defer in McLeanIruekiig (omnpan., 202 NLRB 710 (1973). was reversed in Banyard v.Ns. R HB. 505 F.2d 342, 348 (C.A.D.C. 1974). wherein the Court of Appealsfor the District of Columbia indicated that the fulfillment of Spielberg stan-dards was "conditioned upon the resolution ...of congruent statutoryand contractual issues." In partial contrast, the Board, in Electronic Repro-dil ion Service C'orporation, et a/ 213 NLRB 758, 762 (1974). maintained theview that Spielhberestandards were met even where unfair labor practice("statutory") issues vwere not presented to or considered by the arbitration"when unusual circumstances are shown which demonstrate that there werebona fide reasons ..which caused the failure to introduce such evidenceit the arbitration proceeding." The Board had earlier decided that it wouldnot consider deferring to an award unless the unfair labor practice beforethe Board was both presented to and considered by the arbitrator. Raytheon(Componv. 140 NL.RB 883 (1963) The Board has also previously deferred todecisions of such a panel as is involved herein (Joint Local Committee), andheld that the absence of an impartial "public" member on the panel did notnecessarily invalidate the award. Denver-Chicago Trucking Company, Inc..132 N RB 1416 (1961).I4 The transcript itself is only 14 pages long, two-thirds of which is occu-pied by formality or with items or figures read into the record. One itemread from was entitled "White Collar Management Can an Employee BeFired If the Same Creditor Hits Him with Two Garnishments?" Horta waslisted as representing the Union and Schnellenberger as representing theRespondent. Horta spoke 8 times but with a total of scarcely 15 lines ofcomplete verbiage. Baer spoke 5 times with a total of approximately 22 linesof verbiage. The duties or positions of the three employer-members were notidentified in the transcript. and their names do not otherwise appear in therecord in this case. The three Union-members of the panel were all nonem-plokee officials or officers of L.ocal 407 There is no vote tabulation in the12 MASON AND DIXON LINES. INC."grievances" was never mentioned: and although Hortaclaimed he "represented" Baer. the two never discussed thecase prior to the hearing.' I find and conclude that thevast majority (if not all) of the officers and officials of notonly Local 407 but also the Teamsters as a whole in Ohiowere opposed to TDU and its members, supporters, andactivities. I further conclude that Horta was far from objec-tive in his dealings and activities with and on behalf ofBaer in and about his entire discharge process. Baer. con-cededly by virtue of his own actions and activities. came tostand alone in his final days with the Respondent and athis final hearing on September 29.30Of major concern to Baer's counsel and the GeneralCounsel in this case, as reflected in their briefs, is the fail-ure of Baer (or anyone else) to mention the grievances atthe September 29 hearing, or the possible finding that therewere bona fide reasons inducing such failure) As notedearlier, Baer's reluctance to bring the subject up was, in mxopinion, understandable but far from bona fide in ant le-gal sense. There indeed could have been a multitude ofreasons contributing to the failure to present the grievance(or "unfair labor practice") issue before the panel, on thepart of not only Baer but also Horta and Schnellenberger.Outside Baer's testimony in this case, to consider or con-clude further reasons would be mere speculation: but noneof which, I dare say, would be bona fide so as to make thepanel's decision final and binding here in light of the totalcircumstances presented and the basic unfairness previous-ly found.I find and conclude accordingly that the arbitration pro-cedures, proceeding, and panel in this case were, at least inpart, intentionally prejudiced against Baer so as to renderthe proceedings unfair. Thus, I further find and concludethat the Spielberg test for deferral has not been met herein.transcript. the decision simply reads. "Based on the facts prcsenteld, theclaim of the Union is denied and the discharge is upheld"i3 I discredit Horta completely in this case. At tinme his testmiron s asobscure or incredibly inconsistent. His answer,' or replies frequentls reflect-ed a naivete or lack of knowledge which was not onls perplexing but unhe-liesable. It is further understandable that Baer failed to mention his gries-ances at the hearing. Schnellenberger's role of "representing" theRespondent at the hearing came close to prosecutorial in nature II wa,obvious to all that the Respondent unquestionabls no longer wanted Baer inits employ. Baer felt his chances were slim and he needed it least .i dc.lockof the panel for his case (at the Union's request) to be taken Io the slt.ii letel("Joint State Cartage Committee"). Hie reasoned. rightl i or wronegl. thatto mention his significant number of grievances would esen lessen hischances. It is most quizzical to me as to why, In fact. Horta himself failed tomention Baer's grievances as a possible motive for Baer's discharge or atleast discuss the point with Baer prior to the hearing:' Baer filed the charge in this case on September 27. Hluseser. Ihere isabsolutely no evidence in this case that any person insNolsed at ans level ofthe discharge knew of the pending charge, at or before the September 2qhearing. The General Counsel points out, in his brief. that Baer had notfiled a grievance over his discharge and did not request the Septemlber 29hearing. The contract is oddly silent on who actually takes the matter to theJoint Local Committee. The facts remain that the hearing was held. Baerwas there, and the transcript indicates that all parties present signed "( lesc-land Local Gnevance Form Number One." in which they agreed to "bebound by the decision."37 Counsel are fearful that the Board's holding in Electronic Reprodui olmnServices, .rupra. applies in this case, as Respondent's counsel stlrngls urees2. The merits of the dischargeThe record and evidence in this case reflect that 17 gar-nishments were filed against Baer, 2 in 1975 (July and Oc-tober) and 15 throughout 1976 (during each month fromJanuary to September). These garnishments were filed pe-riodically bN three creditors.3' Also during 1976 and upuntil his discharge on September 22, Baer filed 13 griev-ances concerning employees working "out of classifica-tion" or performing work outside their regular duties. Ter-minal Manager Schnellenberger indicated that a total ofapproximatel, 15 grievances were filed during 1976 by allemplosees, including the 13 filed by Baer. While concedingthat Baer's grievances "bothered" him, Schnellenbergermaintained that his sole reason for discharging Baer wasthe garnishments. I do not find this to be the case here: andI conclude that in discharging Baer, Schnellenberger wassubstantialls (if not completely) motivated b) Baer's nu-merous grievances and opposition to the proposed opera-tional changes which, nonetheless. was protected concertedactivity under the Act. 3Ihere is absolutely no evidence or indication in this casethat Baer's actual work performance was anything but ac-ceptable or better. Baer's garnishment history began 14months prior to his discharge. Until the two Septemberwarning letters. Schnellenberger had only spoken to Baeronce about the garnishments, in "early 1976." with no hintor threat of disciplinary action.40 There is no evidence ofany company policy regarding garnishments (outside theunion contract itself): the garnishments themselves causedSchnellenberger himself little or no trouble, other thanmerely forwarding them to the Respondent's home officefor disposition. For a prolonged period of time virtuallynothing was done b) the Respondent about the garnish-ments, which had been considerably constant through themonths.i' Schnellenberger's reason or excuse for not hav-ing taken ant action against Baer earlier was surprisingly' I hIe iaCtlal g;rnlshment proceldure , i I mlethod of debt collectlion afterthe debt hi'. been reduced to judgment It Iniolves the filing and service onthe entploser of .garnishment summons. which requires the employer towithhold fuind, from the employee-debtor's salary and forward these fundshack to Ihe court for ultimate payment to the creditor, Successive garnish-ments inas he filed bh Ihe same creditor until the entire debt {judgment) issatisfied0 I dlsciledl substanial portions of Schnellenhberger's testimon in Ithiscase Baer's oppiositin to Schnellenherger's prtposed changes was constant.outm'ard, and never-eending He w.i the emplovee-leader regarding this op-1'sstioin In his testnmtons Schnellenherger amazingly attempted to densknowsledge of this leadership with the persistent use of such phrases as "heinas have." "I don't remember." and "I don't recall." Schnellenhcrger wasalso unexplainably inconsistent in this regard. Ior example. at one point hetestified tIhlt he did not remember Baicr's "specific opposition" to the pro-posed chiange', but later Indicated that he ha;d seen a copy of the employeepetitlili ;Ig.ainst the changes, the first signer of.. which was Baer (who hadalso authored the petition). I further must admit that I considered conclud-ing herein .it oitl effort or conspiracy between Horta and SchnellenbergerIo rid themnseles of ,i Iruublesome employee and dissident union member.but the esidence I find w.ould support no more than a strong suspicion ofsuch and Ihus. In mm oplnion. would not support such a conclusion'1 Schniellenlberger nmaintained that he had talked to Baer twice about thegarlishmlnenis but allegedly could not remember when or In what year theother or secoild occasion took place Biter conceded the early 1976 conver-satllrnlJ One il Juls 1975: one in October 1975. and in 1976, one in December,iwo in Februar!. one In March. two in April, two in May, three in June, two('on tin ued'13 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand simply that he didn't realize that he could do anythinguntil he found out from the payroll department that someaction could be taken.42I find and conclude that Schnellenberger's stated reasonfor discharging Baer was pretextual; Baer was actually dis-charged because of his protected activities in filing thegrievances and opposing Schnellenberger's proposed oper-ational changes which would have converted the terminalto a "combination barn" or "combination practice termi-nal." 433. The August 9 threatOn August 9 Baer filed two grievances: and, accordingto Baer, Schnellenberger soon thereafter confronted himand indicated that he was going to get himself "in a lot oftrouble" if he kept filing grievances, and that "Kingsport[the Respondent's main and home office] don't like it." 'Ifind that the conversation did take place, essentially as relatedby Baer, and I further conclude that Schnellenberger's admo-nition was a threat, in violation of the Act.Upon the foregoing findings of fact and initial conclu-sions of law, and upon the entire record, I hereby make thefollowing:CONCLUSIONS OF LAW1. That the Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. That the Union (Local 407) is a labor organizationwithin the meaning of Section 2(5) of the Act.3. That the Respondent, by and through its terminalmanager, Walter Schnellenberger, in Cleveland, Ohio, onAugust 9, 1976, engaged in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act by threateningin July and two in late August. The warning letters of September 3 and 10apparently resulted from the late August (31) garnishment.Schnellenberger here apparently urges the belief that he. even as man-ager of the entire terminal, knew nothing about the garnishment provisionsof the union contract or the Respondent's position with regard to suchmatters. On the other hand, he urges the belief that he was so concernedabout the garnishment situation that he considered the case as "extreme"and warranted discharge. It is further notable that two of the Respondent'sexecutives, the director of personnel and the vice president in charge oflabor relations, traveled from the Respondent's home office in Kingsport.Tennessee and testified in this case. Neither recited any policy regardinggarnishments, and neither indicated they had ever talked to Schnellenbergerabout Baer. Further, both were unfamiliar with the disciplinary action takenagainst Baer.'1 do not pass upon the merit or alleged pettiness of the grievancesthemselves. Nor do I. as indicated earlier. either condone or condemnBaer's actions or activities during the last 9 months of his employment withthe Respondent, or his handling of his personal financial affairs. I do, how-ever, find that Baer, whether rightly or wrongly, honestly concluded that thegrievances were necessary under the circumstances. Thus, while Baer'sgrievances may well have been troublesome, I find that they were not frivo-lous or malicious in a legal sense in this case.4 Other than Baer's discharge itself, this incident constitutes the onlyother violation of the Act alleged in the complaint. Schnellenberger appar-ently conceded the conversation when he indicated that "sometime" in 1976he did talk to Baer about grievances, but that he merely told Baer that "hehad heard the Union was somewhat unhappy with a number of grievancesthat were being filed."employee Harold Baer because he had engaged in the pro-tected concerted activity of filing grievances.4. That the Respondent, by and through its terminalmanager, Walter Schnellenberger, in Cleveland, Ohio, onSeptember 22, 1976, engaged in unfair labor practices with-in the meaning of Section 8(aX1) and 8(a)(3) of the Act bydischarging employee Harold Baer because he had en-gaged in the protected concerted activities of filing griev-ances and opposing a proposed change in the duties, re-sponsibilities and working conditions of employees.5. That the arbitration proceeding involving employeeHarold Baer on September 29, 1976, and the circumstancesleading thereto, were unfair and prejudicial to and againstHarold Baer, thus rendering its outcome repugnant to thepurposes and policies of the Act.6. That the unfair labor practices of the Respondent,found and concluded herein, affect commerce within themeaning of Section 2(6) and (7) of the Act.7. That the Respondent has not violated the Act in anyrespect other than those specifically found herein.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, it will be recommended that theRespondent cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.It further having been found that the Respondent dis-criminatorily discharged employee Harold Baer in viola-tion of Section 8(a)(1) and (3) of the Act, the recommendedOrder will provide that the Respondent offer him full rein-statement with backpay and interest thereon to be comput-ed in the manner prescribed in F. W. Woolworth Company,90 NLRB 289 (1950), and Florida Steel Corporation, 231NLRB 651 (1977).45Upon the foregoing findings of fact and conclusions oflaw, and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER 46The Respondent, The Mason and Dixon Lines, Inc.,Cleveland, Ohio, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Threatening or discharging, or otherwise discrimi-nating against any employee for the purpose of discourag-ing employees from engaging in union or other protectedconcerted activity for their mutual aid or protection.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights to self-organization; to form, join, or assist labor organizations; tobargain collectively through representatives of their own4' See, generally. Isis Plumbing & Heating Co., 138 NLRB 716 (1962).4' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings. conclusions, and Order. and all objections thereto shall bedeemed waived for all purposes.14 MASON AND DIXON LINES. INC.choosing; and to engage in other concerted activities forthe purposes of collective bargaining or other mutual aid orprotection; or to refrain from any and all such activities.except to the extent that such right may be affected by anagreement requiring membership in a labor organization asa condition of employment, as authorized in Section8(a)(3) of the Act, as amended.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer Harold Baer immediate and full reinstatementto his former position or, if such position no longer exists.to a substantially equivalent position, without prejudice tohis seniority or other rights and privileges, and make himwhole for any loss of earnings in the manner set forth in"The Remedy."(b) Preserve and, upon request. make available to theBoard or its agents, for examination and copying, all pay-roll records, Social Security payment records, timecards.personnel records and all other records necessary to ascer-tain the amount of backpay due under the terms of thisOrder.(c) Post at its facility at Cleveland. Ohio. copies of theattached notice marked "Appendix." 47 Copies of the no-tice, on forms provided by the Regional Director for Re-gion 8, after being signed by an authorized representativeof the Respondent, shall be posted by Respondent immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.' In the event that this Order 1s enforced hs a ludgmen of a I niledStates Court of Appeals. the words in the notice relding "Posled bh Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States (Courl of Appeals Eniforcing an Order of theNational Labor Relations Board."(d) Notify the Regional Director for Region 8. in writ-ing, within 20 days from the date of this Order. what stepsthe Respondent has taken to comply herewith.APPENDIXNoi(Lt To EMPIOYEESPosTED BN ORDER OF THFNAIONA^I. LABOR RFLArTONs BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the opportunity topresent their evidence, it has been decided that we violatedthe law. and we have been ordered to post this notice. Weintend to carry out the order of the Board and abide by thefollowing:WE WUll. NOT threaten, discharge, or otherwise dis-criminate against employees for the purpose of dis-couraging employees from engaging in union or otherprotected concerted activity for their mutual aid orprotection.Wi- wit i 'so in any other manner interfere with,restrain, or coerce employees in the exercise of theirrights to self-organization, to form, join, or assist labororganizations, to bargain collectively through repre-sentatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any and all such activities, except to theextent that such right may be affected by an agree-ment requiring membership in a labor organization asa condition of employment, as authorized in Section8(a)(3) of the Act. as amended.Wi- wi i offer Harold Baer immediate and full rein-statement with backpac.THE MASON AND DIxoN LINES. INc.15